ICJ_029_NorwegianLoans_FRA_NOR_1957-07-06_JUD_01_PO_02_EN.txt. 29

SEPARATE OPINION
OF M. BADAWI, VICE-PRESIDENT OF THE COURT
[Translation] |

The Court has found that it is without jurisdiction on the ground
of the reservation attached by the French Government to its
Declaration of March ist, 1949, on which the Norwegian Govern-
ment relied by virtue of the reciprocity provided for in its own
Declaration of November 16th, 1046.

By its nature, the first Objection, in the form of the reservation
concerning national jurisdiction, is conclusive when invoked by the
Respondent against an Applicant which has made its declaration
subject thereto. It has a formal and direct character which precludes
any argument.

The reservation constitutes, however, a subsidiary formulation
of the first Objection which, as conceived and presented by the
Norwegian Government throughout the proceedings, was that the
dispute falls within the domain of municipal law. The reservation is
relied on by the Norwegian Government only in the event of any
doubt remaining as to the character of the dispute being that of a
dispute within the domain of municipal law. In that event, it would
be considered that this character had not been established and the
Objection would consequently be rejected. It was in order to
obviate this consequence that the reservation was invoked by the
Norwegian Government which considered it more conclusive than
the Objection relating to municipal law.

Now, the characteristic feature of a subsidiary request is indeed
that it denotes a degree of certainty that the main request does not
evoke.

Further, notwithstanding certain elements that are common to
the Objection relating to municipal law and the reservation, the
latter is subjective in character, whereas the Objection is, by its
very nature, objective. They are therefore different in nature.

In point of fact, the reservation was not taken up again by the
Norwegian Government either in the pleadings or in the oral
prodeecings.

I am therefore of opinion that the Court should not base its
judgment on the reservation unless it considers that the objection
relating to municipal law is not an adequate ground for finding that
the Court has no jurisdiction——-unless, that is, doubts remain as
to the validity of that objection.

In its Judgment, however, the Court did not think it necessary
to undertake an examination of the municipal law character of
the dispute. As I consider that the dispute does possess that
character, I feel it necessary to give my reasons for this conclusion.

24
NORWEGIAN LOANS (SEP. OPIN. OF M. BADAWI) 30

The subject of the proceedings, as defined by the Application of
the French Government and maintained by that Government in the
pleadings and in the subsequent hearings—apart from the additional:
Submissions which are concerned with the rejection of the Objec-
tions put forward by the Norwegian Government—relates to the
construction to be placed on the loan contracts and the determi-
nation of the substance of the debt. Now, according to the generally
recognized rules of private international law, these questions are
governed by the law of the debtor (in this case, Norwegian law).

The Permanent Court of International Justice has already so
stated in the Serbian and Brazilian Loans cases. It found beyond
any possible doubt that these questions fall within the domain of
municipal law.

Quite apart from the considerations upon which the Permanent
Court relied in finding that it had jurisdiction and in applying
French law as interpreted by French jurisprudence, it is thus
obvious that, for the Court to have jurisdiction, it must be seised
of a claim relating to international law. The French Government
itself has recognized this requirement. Not only does it not dispute
it, but it seeks to prove that the claim falls within the provisions of
Article 36 of the Statute on two grounds, namely, that it comes
within categories {b} and fc) of that Article, i.e. (b) any question of
international law and fc} the existence of any fact which, if estab-
lished, would constitute a breach of an international obligation.

In order to show that the case brought before the Court consti-
tutes a dispute under international law, the French Government
claims that it possesses that character by virtue of the Second Hague
Convention, of October 18th, 1907, relating to arbitration. But it
is difficult to follow its reasoning in this connection. At times, the
argument based on the Convention is directed towards showing that
the action of Norway constitutes a breach of the obligation that
country accepted in respect of compulsory arbitration. At other
times, it is the very matter of the recovery of contractual debts by
a State taking up the case of its nationals which is claimed to be,
by its nature, a matter falling within the domain of international law.

“The refusal of arbitration is an act contrary to law. It relates
to the payment of the international loans of Norway, that is to say,
to the question which the Second Convention brought within the
sphere of international questions and within those matters which,
by their nature, fall under international jurisdiction.”

“The French Government holds that the policy adopted by the
Norwegian Government in regard to the payment of these inter-
national loans raises a problem of international law, namely, the
recovery of contractual debts, which is governed by the Second
Convention of 1907.” (Oral argument of May 14th, 1957.)

It may at once be noted that the contention that the question
of the recovery of the debts constitutes, by its nature, an inter-

25
NORWEGIAN LOANS (SEP. OPIN. OF M. BADAWI) 31

national dispute is a gratuitous assertion. There remains to be
considered whether the 1907 Convention established compulsory
arbitration in the matter of debts, and whether the refusal to
arbitrate in the dispute between France and Norway constitutes a
violation of an international undertaking such as would authorize
the French Government to bring the question of the debts before
the Court by means of an Application.

In the first place, is there compulsory arbitration in respect of the
recovery of debts?

The second paragraph of Article 1 of the 1907 Convention does
indeed refer to arbitration, but not for the purpose of imposing
upon the State charged as a debtor an obligation to arbitrate;
its purpose is merely to limit the undertaking not to resort to force.

Even if it be conceded that the 1907 Convention gives rise to
compulsory arbitration for the recovery of debts, the obligation
thereby established cannot have by way of sanction, in the
event of a refusal to arbitrate, the effect of changing the nature of
the original dispute itself by transforming it from a dispute
subject to settlement by arbitration to a dispute subject to judicial
settlement. Were such a transformation possible, all disputes in
respect of which arbitration is compulsory would, merely by reason
of a refusal to arbitrate, fall ipso facto within the compulsory
jurisdiction of the Court.

In fact, if the international dispute is constituted by Norway’s
refusal to comply with an obligation to accept arbitration on the
question of the construction to be placed on the loan contracts, the
breach of that international obligation, not the question to be
arbitrated, would be the only subject-matter of the international
dispute. The proceedings to be instituted before the Court by
means of an Application could be designed only to obtain from the
Court a decision to the effect that Norway was under an obligation
to accept arbitration and to proceed to the drafting of the special
agreement and to the appointment of arbitrators. Reference is
made in this connection to the Ambatielos case.

But the French Government, in order to establish the jurisdiction
of the Court, does not rely only on sub-paragraph (2) of Article 36.
It relies also on sub-paragraph (c) which relates to the existence
of any fact which, if established, would constitute a breach of an
international obligation. It does not, however, explain its meaning
on this point. It has raised it in its Reply and repeated it in its
final Submissions whithout, at any time, making it clear what was
the fact involved.

But since the present case has been presented by the French
Government as a reproduction of the two cases on the Serbian and
Brazilian Loans, it is necessary to note that the Permanent Court
upheld its jurisdiction in those cases by assimilating to disputes
of pure fact, disputes which had to be decided by the application of
national law.

25
NORWEGIAN LOANS (SEP. OPIN. OF M. BADAWI) 32

The Permanent Court had already held in its Judgment No. 7
that from the standpoint of international law and of the Court
which is its organ, municipal laws are merely facts which express
the will and constitute the activities of States. It regarded them
as such in the cases under reference, itself applying those laws.

Sub-paragraph (c) of Article 36 of the Statute relates to the
special case where the Parties are in agreement as to the rule of
international law or, more precisely, as to the international obliga-
tion, but are in disagreement as to the facts constituting a breach
thereof. For, if they are in disagreement as to the international
obligation itself, the case would fall within sub-paragraph (6), and
sub-paragraph (c) would merely be an unnecessary repetition.

Thus, if the application of a system of law were to be regardedasa
fact, as would seem to be envisaged in the present case, the Parties
would be deemed to be in agreement that international law contains
arule to the effect that the cancellation of the gold clause is not appli-
cable to international payments, but not to be in agreement as to
the interpretation of Norwegian law. France, basing herself on sub-
paragraph (c), would then have instituted these proceedings to obtain
from the Court an interpretation of Norwegian law to this effect.

However, Norway disputes the alleged rule of international law.
This is the very basis of the present case. This is therefore not the
case covered by sub-paragraph (c).

Obviously, it is still possible for France to hold that, if the
Norwegian law does not adopt this rule of international law, then
Norwegian law would itself constitute a case of denial of justice.
In that event, however, it would not be sub-paragraph (c) that
could be the ground for the Court’s jurisdiction, but sub-paragraph
(d) of Article 36.

Now, whilst postulating the denial of justice, the French Govern-
ment did not take that as its basis. According to its final Submissions
the international character of the dispute would, by virtue of
sub-paragraphs (6) and(c) of paragraph 2 of Article 36 of the Statute,
derive from the Second Hague Convention of 1907. But neither
of these sub-paragraphs, taken in conjunction with the Convention
of 1907, justifies this classification.

*
* *

It was asserted, however, that the case falls within the domain of
international law because the French Government has adopted
the cause of its nationals and is exercising diplomatic protection
on their behalf, thereby conferring an international character on
the case. It is hardly necessary to point out that this begs the
question, since the contention put forward in this Objection is,
in fact, that there were no grounds for the exercise of this protection.

It has also been asserted that the case comes both within the
domain of national law and within the domain of international law,
or that the question is doubtful.

lL
NI
NORWEGIAN LOANS (SEP. OPIN. OF M. BADAWI) 33

Questions concerning inter alia equality of treatment as between
aliens and nationals, the distinction between resident aliens and
non-resident aliens, discrimination as between different categories
of foreign creditors! —these questions are said to be raised by
this case and they are all said to be questions of international law.

But if these questions, apart from that of discrimination, were
raised, this was not done originally by the French Government,
whose Application and Memorial go no farther than to ask the
Court to interpret the loan contracts in the sense set forth in its
Submissions, relying on the doctrine of international payments and
on the gold clause.

In point of fact, they were raised as a means of defence by the
Norwegian Government. After seeking to establish the national
character of the Jaw governing the loan contracts, it led the way
in showing that its own interpretation does not constitute a denial
of justice—and, in this particular case, that would be the only
ground for claiming that there was a breach of an international
obligation justifying proceedings before the Court. In the subsequent
proceedings, the French Government felt it had to follow the
Norwegian Government in this line of argument in order to contro-
vert its contentions. But it would be very strange, and even para-
‘doxical, to consider that the denial of the international character
of a question of municipal law and the discussion entered into in
that connection confer on that very question an international
character.

The question of which the Court is seised is thus one which, by
its very nature, comes within the domain of municipal law. For
my part, I consider that, quite apart from the reservation, the Court
could and should have upheld the first Objection.

(Signed) A. BADAWI.

1 The question of discrimination between Swedish and Danish creditors, on the
one hand, and other foreign creditors, on the other hand, was introduced by the
French Government in the concluding phases of the proceedings and was invoked
at one time as giving the dispute an international character on the ground that it
constitutes a breach of international obligations, and at another time, in the final
Submissions, as a substantive claim.

It is clear, however, that, so far as the merits are concerned, this discrimination
iN no way effects the construction to be placed on the gold clause and that, further,
the French Government does not deduce the proper consequences from it since it
does not claim that the French creditors should be paid in Swedish crowns or
Danish crowns.

If this discrimination, which is alleged to be a breach of international! obligations,
were to be regarded as giving the dispute an international character, this would
conflict with the claim that there has been a breach of the obligation imposed by the
Second Convention of 1907. As the determination of the obligation the breach of
which gives rise to an international dispute is the very basis for international
proceedings, it would be impossible to admit for the same proceedings two bases
that are essentially incompatible.

28
